Citation Nr: 0905636	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an effective date prior to August 
19, 1997, for the grant of service connection for 
degenerative joint disease of the bilateral knees.    


WITNESSES AT HEARING ON APPEAL

Appellant, spouse (D.W.), friend (A.F.)


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965; and from September 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.   

The Veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder.  The Veteran submitted 
duplicate copies of documents that appeared previously in the 
claims file and arguments with a waiver of RO consideration.  

The Board notes that the Veteran also appealed a claim for an 
earlier effective date for the granting of service connection 
of degenerative joint disease of the bilateral ankles.  The 
Veteran withdrew that claim by way of his June 2007 
substantive appeal (VA Form 9).  Consequently, it is not 
within the Board's jurisdiction.   


FINDINGS OF FACT

1.  An April 2001 Board decision denied the Veteran's claim 
for an effective date prior to August 19, 1997 for the grant 
of service connection for degenerative joint disease of the 
bilateral knees.

2.  Evidence received since the April 2001 Board decision, by 
itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the earlier effective date claim.  




CONCLUSION OF LAW

Evidence received since the April 2001 Board decision is not 
new and material; accordingly, the Veteran's claim for an 
effective date prior to August 19, 1997 for the grant of 
service connection for degenerative joint disease of the 
bilateral knees is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  The 
Board notes that the claims file contains an August 2008 
memorandum regarding the formal finding of unavailability of 
Federal records.  The unavailable records consist of VA 
Medical Center treatment records.  As is discussed below, the 
Veteran needs new and material evidence to reopen his claim 
for an earlier effective date; and in order to be material, 
the evidence needs to show that he filed a timely notice of 
disagreement to November 1995 or July 1996 rating decisions.  
Therefore the unavailable medical treatment records, even if 
found, would be irrelevant and immaterial. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in January 2007.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the January 2007 notice constituted 
adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

In April 2001, the Board denied the Veteran's claim for an 
earlier effective date for the granting of service connection 
for degenerative joint disease of the bilateral knees.  When 
the Board disallows a claim, the disallowance becomes final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  Once a determination becomes final, it is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7103; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence on record at the time of the April 2001 denial 
included the service treatment records; rating decisions 
dated November 1995 and July 1996; a January 1996 statement 
from Dr. R.S. regarding disabilities to the Veteran's ankles; 
a March 1996 statement from the Veteran in which he stated 
that he was attaching a statement from a VA doctor concerning 
his "s.c. ankles and knees condition"; a September 1996 lay 
statement from M.P.M. regarding the Veteran's ankle 
disabilities; an October 1997 statement from the Veteran 
regarding his knees (that was accepted as an application to 
re-open his previously denied claim); an April 1998 RO rating 
decision denying the Veteran's application to re-open the 
claim; and post service treatment records.  The claim for an 
earlier effective date was denied because the original claim 
for service connection was denied by way of November 1995 and 
July 1996 rating decisions; and the Veteran failed to file a 
timely notice of disagreement.   

Evidence submitted since the April 2001 Board decision 
consists largely of additional treatment records.  The Board 
notes that the Veteran also submitted testimony at his 
December 2008 hearing and that he has re-submitted evidence 
already in the record (most notably a copy of the January 
1996 statement from Dr. R.S., and a copy of the Veteran's 
March 1996 statement).  

The Board once again notes that an effective date prior to 
August 19, 1997 was denied because the Veteran failed to file 
notices of disagreements to rating decisions dated November 
1995 and July 1996; and those decisions became final.  In 
order for any new evidence to be considered "material", it 
would have to negate the finality of those decisions.  
Essentially, the Veteran would have to show that he filed a 
timely notice of disagreement with either of those decisions.  

To that end, the Veteran re-submitted the aforementioned 
January 1996 correspondence from Dr. R.S.  The Veteran stated 
in his December 2008 hearing testimony that this was a notice 
of notice of disagreement that was "mislabeled" as a claim 
to reopen.  The Board notes that the January 1996 
correspondence is not "new" evidence.  It was before the 
Board at the time of the April 2001 Board decision.  The 
contents of the correspondence are mentioned on page 48 of 
that decision.    

Since this evidence is not new, and does not raise a 
reasonable possibility of substantiating the claim, it does 
not constitute new and material evidence.  The Veteran's 
claim is therefore not reopened.  Likewise, the additional 
treatment records submitted since the April 2001 Board 
decision are immaterial in that they do not address the 
finality of the November 1995 and July 1996 rating decisions.  

Though there is no new and material evidence to reopen the 
claim for an earlier effective date, the Board finds that a 
brief explanation of the Veteran's underlying contention is 
in order.  As noted, the Veteran asserts that his March 1996 
correspondence with the attached January 1996 statement from 
Dr. R.S. was a notice of disagreement that was mislabeled as 
a claim to reopen.  He therefore claims that the November 
1995 and July 1996 rating decisions were not (or should not 
have been made) final.  The Board notes that a notice of 
disagreement consists of a written statement "expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result."  See 38 C.F.R. § 20.201.  The 
March 1996 statement from the Veteran never indicated 
dissatisfaction or disagreement or a desire to contest the 
result of a rating decision.  Moreover, the January 1996 
correspondence from Dr. R.S. never even mentions the 
Veteran's knees.  Instead, the entire statement addresses the 
"severe pain and decreased mobility in both his ankles, the 
right worse than left."  As such, the March 1996 
correspondence and the attached January 1996 statement from 
Dr. R.S. do not constitute a timely notice of disagreement.  
Consequently, the November 1995 and July 1996 rating 
decisions were properly made final; and an effective date 
earlier than August 19, 1997 is not warranted.


ORDER

The appeal is denied. 




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


